Citation Nr: 0716530	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a left shoulder 
disorder.

3.  Entitlement to a cervical spine disorder, to include as 
secondary to a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1958 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2004 and August 2005 RO decisions that 
denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has reported that he had been awarded Social 
Security Administration (SSA) disability benefits.  The RO 
has attempted to obtain his SSA records.  However, they were 
informed that the veteran was in receipt of SSA retirement 
benefits and that he had not applied for SSA disability 
benefits.  It was also indicated that the veteran had applied 
for supplemental security income (SSI).  SSA also informed 
the RO of the address where the veteran's SSI records could 
be obtained.  However, the RO has not obtained those records.  
As there may be pertinent information in the SSI records, 
those records must also be sought.  See Murincsak v. 
Derwinski, 1 Vet. App. 413 (1991).  

The veteran has indicated, in essence, that his right 
shoulder and cervical spine disorders have been caused by his 
service-connected left shoulder disorder.  The veteran's 
service-connected disorders include the residuals of a left 
shoulder dislocation and a thoracic strain, to include muscle 
spasm.  Although the veteran has not submitted any medical 
nexus evidence, the medical evidence of record indicates that 
his left shoulder does cause him difficulty in performing 
many activities and that his left shoulder disorder causes 
muscle spasm running across the chest wall and to the 
thoracic region.  The Board finds, under the circumstances of 
this case, that it is plausible that the veteran's left 
shoulder and thoracic conditions could cause or contribute to 
right shoulder and cervical spine disorders.  Thus, in 
accordance with the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), the Board finds that a VA 
examination must be conducted for a nexus opinion.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply to 
all five elements of a service connection claim.  Because 
this case is being remanded for other matters, the RO now has 
the opportunity to correct any defects in the VCAA notices 
previously provided the veteran with regard to the issues 
being remanded at this time.  

  Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran 
appropriate notice in accordance with the 
VCAA, to include notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be provided 
notification of the newly amended 
38 C.F.R. § 3.310. 

2.  The RO should take the appropriate 
measures to obtain the veteran's SSI 
disability records from the appropriate 
federal agency.  (See SSA NRC reply 
document dated in October 2005, which 
indicates that the request for SSI 
disability records should be sent to 806 N. 
Jefferson Avenue, Springfield, Missouri 
65802.)  All efforts to obtain such records 
should be fully documented, and the federal 
facility must provide a negative response 
if records are not available.

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA examination 
to determine the etiology of his right 
shoulder and cervical spine conditions.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  The 
examiner is to indicate the diagnosis of 
the right shoulder and cervical spine 
conditions and state whether it is at least 
as likely as not (50 percent probability or 
more) that each such disorder was incurred 
in or aggravated in service, or as was 
caused or aggravated by a service-connected 
disorder (e.g., left shoulder or thoracic 
spine disorders).  If the examiner finds 
that the right shoulder or cervical spine 
conditions were aggravated as a result of 
service, to include as a result of a 
service-connected disorder(s), if possible, 
without resort to speculation, the degree 
of such aggravation should be specified.  
The examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

4.  Thereafter, the RO should readjudicate 
the appealed issues based on all the 
evidence of record.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


